Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 1 of 25 PageID #: 158




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS

 CRAIG CUNNINGHAM,
      Plaintiff,

 V.                                             Case No. 4:20-cv-00141-RWS-ICPJ

 ASSURED AUTO GROUP, INC.,
 NATIONAL AUTO PROTECTION CORP.,
 WILLIAM FINNERAN, GUSTAV RENNY,
 SUNPATH LTD.,
 NORTHCOAST WARRANTY
 SERVICES, INC.,
 JOHN/JANE DOES 1-5
      Defendants.




        DEFENDANTS, GUSTAV RENNY AND WILLIAM FINNERAN'S,
            MOTION TO DISMISS PLAINTIFF'S COMPLAINT
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 2 of 25 PageID #: 159




                                       TABLE OF CONTENTS

  I.       INTRODUCTION                                                                        1
  II. ARGUMENT                                                                                 4
       A.   Legal Standard.                                                                    4
        1. Rule 12(b)(2)                                                                       4
        2. Rule 12(b)(6)                                                                       5
       B.   Plaintiffs Complaint Is Required To Be Dismissed As A Shotgun Pleading.            6
       C. Dismissal Of The Complaint Is Required Because The Court Lacks Personal
             Jurisdiction Over Renny And Finnernan.                                            9
        1. This Court Lacks General Jurisdiction Over Renny and Finnernan                    .10
        2. The Court Similarly Lacks Specific Jurisdiction Over Renny And Finnernan           11
        3. Asserting Personal Jurisdiction Over Renny And Finnernan Would Offend The Notions of
           Fair Play and Substantial Justice                                                  13
        4. Renny And Finnernan Should Be Dismissed Because the TCPA Does Not Provide for
           Personal Liability                                                                 14
       5. Plaintiff Fails To State A Claim For Violation Of C.F.R. § 64.1200(d)              .17
       6. Plaintiffs Claim For Violation Of The Texas Business and Commerce Code § 305.053 Fails
          As A Matter Of Law                                                                  19
 III. CONCLUSION                                                                             19




                                                   11
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 3 of 25 PageID #: 160




                                    TABLE OF AUTHORITIES
  Cases
  Affordable Healthcare, LLC v. Protus IP Sols., Inc., Case No. 4:08CV502 RWS, 2009 U.S.
    Dist. LEXIS 23723, at *8-9 (E.D. Mo. Mar. 20, 2009)                                          13
  Alexander v. Greenwood Hall, Inc., NO. 4:18-CV-04540, 2019 U.S. Dist. LEXIS 113956, at *32
    (S.D. Tex. July 8,2019)                                                                      11
  Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cnty. Coll., 77 F.3d 364, 366 (11th Cir.1996).      7
  Arrow Elecs., Inc. v. Fireracker, LLC, No. 4:17-CV-00895, 2018 U.S. Dist. LEXIS 61795, at *2
    (E.D. Tex. Apr. 12, 2018))                                                                   10
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).                                                  5,6
  Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526
    (1983)                                                                                        6
  Bank of Am., NA. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013))                                 18
  Bates v. IC. Sys., Inc., No. 09-CV-103A, 2009 WL 3459740, at *1 (W.D.N.Y. Oct. 19, 2009)).
                                                                                                 20
  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007))                                     5,6
  Boim v. Holy Land Found. for Relief and Dev., 549 F.3d 685, 689 (7th Cir. 2008) (en bane)
    (Posner, J.)).                                                                               15
 Brown v. Slenker, 220 F. 3d 411, 419 (5th Cir. 2000))                                            4
 Bullion v. Gillespie, 895 F. 2d 213, 216-17 (5th Cir. 1990).                                     5
 Burger King v. Rudzewicz, 471 U.S. 462, 475 (1985).                                            12
 Cent. Bank of Denver, NA. v. First Interstate Bank of Denver, NA., 511 U.S. 164, 176-77
    (1994)))                                                                                    15
 City Select Auto Sales Inc. v. David Randall Assocs., 885 F.3d 154, 159 (3d Cir. 2018)         15
 Clemens v. McNamee, 615 F.3d 374, 378 (5th Cir. 2010)).                                          9
 Colt Studio, Inc. v. Badpuppy Enter., 75 F. Supp. 2d 1104, 1111 (C.D. Cal. 1999)).             18
 Cunningham v. Air Voice, Inc., CIVIL ACTION NO. 4:19-CV-00096-ALM-CAN, 2020 U.S.
   Dist. LEXIS 51585, at *15 (E.D. Tex. Feb. 14, 2020);                                         20
 Cunningham v. CBC Conglomerate LLC, 359 F. Supp. 3d 471, 476 (E.D. Tex. 2019)                 4,10
 Cunningham v. Local Lighthouse Corp., 2017 WL 4053759, at *4 (M.D. Tenn. 2017);.                5



                                                 111
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 4 of 25 PageID #: 161



  Cunningham v. Politi, No. 4:18-CV-00362-ALM-CAN, 2019 U.S. Dist. LEXIS 102449, at *15
     (E.D. Tex. Apr. 30, 2019) (same) (Nowak, J.), report and recommendation adopted, No. 4:18-
     CV-362, 2019 U.S. Dist. LEXIS 102050 (E.D. Tex. June 19, 2019).                         18
  Cunningham v. Prof'l Educ. Inst., Inc., NO. 4:17-cv-00894-ALM-CAN, 2018 U.S. Dist. LEXIS
     215107, at *11 (E.D. Tex. Nov. 5,2018)                                              16,17
  Cunningham v. Rapid Capital Funding, LLC, No. 3:16-02629, 2017 WL 3574451, at *3 (M.D.
     Tenn. July 27, 2017);                                                                   18
  Cunningham v. Spectrum Tax Relief LLC, No. 3:16-2283, 2017 WL 3222559, at *7 (M.D. Tenn.
     July 7, 2017)                                                                           18
  Cunningham v. Sunshine Consulting Group, LLC, No. 3:16-2921, 2018 WL 3496538, at *6
    (M.D. Tenn. July 20, 2018);                                                              20
  Daimler AG v. Bauman, 571 U.S. 117, 126-27 (2014)).                                        10
  Dejoria v. Maghreb Petroleum Expl., S.A., 804 F. 3d 373, 388 (5th Cir. 2015))              14
  Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).          9,10,11
  Hammann v. 1-800 Ideas.com, Inc., 455 F. Supp. 2d 942, 960-61 (D. Minn. 2006)              15
  Hanson v. Denckla, 357 U.S. 235, 253 (1958)).                                              11
  Hargrove v. Underwriters at Lloyd's, 937 F. Supp. 595, 606 (S.D. Tex. 1996)                14
  Heady. Las Vegas Sands, LLC, 760 F. App'x 281, 284 (5th Cir. 2019)                         10
  Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414-15 (1984).             9
  Hinojosa v. Livingston, 807 F. 3d 657, 684 (5th Cir. 2015)                                  7
  Hudnall v. State Bar of Ga., EP-15-CV-364-KC, 2016 U.S. Dist. LEXIS 79663, at *6 (W.D.
    Tex. June 18, 2016)                                                                       9
  Intl Truck & Engine Corp. v. Quintana, 259 F. Supp. 2d 553, 557 (N.D. Tex. 2003)            4
  Johnson v. Verhaeghe, 2014 WL 12586754, at *4 (W.D. Tex. 2014).                             6
  Lahman v. Nationwide Provider Sols., No. 4:17-CV-00305, 2018 U.S. Dist. LEXIS 101757, at
    *4 (E.D. Tex. June 19, 2018).                                                             4
  Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1313 (11th Cir. 2013)).          15
  Lander v. Larocque, No. 4:18-CV-00811-ALM-CAN, 2019 U.S. Dist. LEXIS 212460, at *13
    (E.D. Tex. Nov. 6, 2019)                                                                 5
 Lewis v. Fresne, 252 F. 3d 352, 358 (5th Cir. 2001)).                                       9



                                                iv
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 5 of 25 PageID #: 162



  Lowe v. Dallas Police Dep't, No. 3:17-cv-704-G-BN, 2017 WL 4863076, at *9 (N.D. Tex.
     2017).                                                                                 6,7
  Matheson Tr-Gas, Inc. v. FlexTM, Inc., No. 4:18-CV-0248, 2018 U.S. Dist. LEXIS 87195, at *8
     (S.D. Tex. May 24, 2018)                                                                14
  McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009)).                                     11
  Moncrief Oil Ina v. OA° Gazprom, 481 F. .3d 309, 311 (5th Cir. 2007).                      12
  Monkton Ins. Services, Ltd. v. Rittner, 768 F.3d 429, 432 (5th Cir. 2014)               10,12
  Moore v. Carrington Mortgage Services, LLC, 2018 WL 38853711, at *3 (N.D. Tex. 2018)        6
  Pervasive Software, Inc. v. Lexware GmbH & Co. KG, 688 F. 3d 214, 220 (5th Cir. 2012)       9
  Reese v. Marketron Broad. Sols., LLC, CIVIL ACTION NO. 17-9772 SECTION "R" (1), 2018
    U.S. Dist. LEXIS 803, at *4 (E.D. La. Jan. 3, 2018)                                      10
  Revell v. Lidov, 317 F. 3d 467, 470 (5th Cir. 2002)).                                       9
  S. Leasing Partners, Ltd. v. McMullan, 801 F. 2d 783, 788 (5th Cir. 1986)                   7
  Sangha v. Navig8 Shipmanagement Private Ltd, 882 F.3d 96, 101 (5th Cir. 2018)            9,10
  Seiferth v. Helicopteros Atuneros, Inc., 472 F. 3d 266, 271 (5th Cir. 2006))              12
  Texas v. Am. Blastfax, Inc., 164 F. Supp. 2d 892, 898 (W.D. Tex. 2001))                   16
  Walden v. Fiore, 571 U.S. 277, 283 n.6 (2014))                                          11,12
  Walk Haydel & Associates, Inc. v. Coastal Power Production Co., 517 F. 3d 235, 241-42 (5th
   Cir. 2008)                                                                                5
  Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1323 & n.14 (11th Cir. 2015))  8
  World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980))                         14
 Zoch v. Daimler, 2017 U.S. Dist. LEXIS 169240 at *10 (emphasis added)                      12
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 6 of 25 PageID #: 163




       Defendants, GUSTAV RENNY ("Renny") and WILLIAM FINNERAN ("Finneran"), by and

  through undersigned counsel, hereby file this Motion to Dismiss Plaintiff, Craig Cunningham's

  ("Plaintiff'), Complaint pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil

  Procedure, stating as follows:

                                          INTRODUCTION

         Relying on tactics more commonly seen on the reality fishing show "Wicked Tuna"

  Plaintiff, Craig Cunningham, has made a business out of filing countless lawsuits for claimed

  violations of the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. § 227. The instant

  matter is just another day at the office for Plaintiff, who has become a well-seasoned TCPA litigant,

  filing countless (and repeated) TCPA lawsuits over the past several years against any caller (in

  addition to its agents and affiliates) brazen enough to call one of his very numerous numbers,

  intentionally or otherwise.

         Like his fisherman counterparts, Plaintiffs business model similarly relies on leaving

 "bait" on the end of his fishing pole in hope of catching a bite—i.e., a wrongly placed phone call

  on one of his dozen of different cell phone numbers, a vast collection Plaintiff has spent the better

 part of the past few years accumulating in furtherance of his "business." Based on the high volume

  of repeated (and often duplicative) cookie cutter actions filed by Plaintiff for alleged TCPA




  1 "Wicked  Tuna" is a reality television competition show that airs on the National Geographic
 Channel that follows the life of a group of commercial fishermen and the tactics used by them in
 an effort to best their competition and ultimately catch the biggest and most valuable Blue Fin
 Tuna during the respective fishing season.




                                                   1
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 7 of 25 PageID #: 164




 violations during this same period, it would appear that Plaintiffs "business" has been booming.

 However, while Plaintiff seemingly has a high level of success in obtaining settlements from his

 many TCPA lawsuits, such results are not indicative as to the merits of Plaintiff s numerous TCPA

 related claims. Rather, to the contrary, from just a cursory review of Plaintiffs Complaint here, a

 form pleading routinely used by Plaintiff in all of his other TCPA related litigation, it is evident

 that Plaintiffs purported success stems not from his presentation of sufficient facts to support his

 claims, but as a result of Plaintiffs years' worth of TCPA litigation experience and understanding

 regarding the burden placed on an out of state party forced to defend itself against Plaintiffs

 claims. Seemingly, Plaintiffs calculated risk regarding the willingness of an out of state party to

 quickly settle a TCPA lawsuit filed by Plaintiff in an effort to avoid engaging in protracted and

 costly litigation in an out of state forum, irrespective of the merits underlying Plaintiffs claims,

 has paid off, netting Plaintiff tens of thousands of dollars in settlements and enabling Plaintiff to

 continue running his "business" enterprise.

        In the instant matter, similar to the same claims, namely the making of a non-emergency

 telemarketing robocalls to Plaintiffs cell phone, underlying Plaintiffs other TCPA lawsuits,

 Plaintiff claims to have received at least 15 calls between two (2) of his cell phone numbers, which

 calls Plaintiff alleges were made from unknown numbers and by unknown people using an

 automated telephone dialing system. Based on these allegedly unlawful phone calls made to

 Plaintiffs cell phones, Plaintiff filed the instant action against Renny and Finneran, individually,

 Assured Auto Group, Inc. ("Assured Auto"), National Auto Protection Corp. ("National Auto"),

 companies for which Renny and Finneran previously served as officers, and that allegedly issued

 car warranty policies purchased by Plaintiff, Sunpath LTD ("Sunpath"), Northcoast Warranty

 Services, Inc. ("Northcoast"), and John/Jane Does 1-5 (collectively, the "Defendants"), for their




                                                  2
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 8 of 25 PageID #: 165




  collective violation of the TCPA and 47 C.F.R. § 64.1200(d), a Federal Communications

  Commission ("FCC") regulation, by initiating automated calls to Plaintiff and making

  telemarketing solicitations without mandated safeguards, which Complaint seeks, in part, to hold

  Renny and Finneran personally liable under the TCPA for the conduct of unknown third-parties.

  While Plaintiff may have found success with this litigation strategy in the past, such will not be

  the case in the instant action, rather Plaintiff will be required to provide factual support for his

  claims against Renny and Finneran which, as further discussed below, Plaintiff simply cannot do.

         Additionally, Plaintiffs Complaint is wholly deficient and is required to be dismissed by

  this Court as a matter of law. Indeed, not only does Plaintiff impermissibly lump all of the

  Defendants together in the Complaint, Plaintiff likewise fails to specify which of the Defendants,

  including Renny and Finneran, are responsible for the complained of violations of the TCPA

  described by the Complaint. The Complaint consists of nothing more than paragraphs full of

  irrelevant factual allegations and legal conclusions concerning Plaintiffs subjective interpretation

  of the TCPA which, notably, fail to include any specific allegation directed to either Renny or

  Finneran, both of whom are non-residents domiciled in Florida and have not purposely availed

  themselves of the benefits and protections of the State of Texas, as would be necessary for this

  Court to exercise personal jurisdiction, either general or specific, over them in the instant matter.

  Since Plaintiff has failed to make the required prima facie showing that Renny or Finneran should

  be subject to this Court's personal jurisdiction, and no other basis exists for this Court to assert

 personal jurisdiction over either Renny or Finneran, the Complaint must be dismissed for lack of

 personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2).

         Moreover, Plaintiff fails to allege sufficient facts to support his claims under the TCPA

 against Renny or Finneran (or any Defendant for that matter) or to hold Renny or Finneran




                                                   3
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 9 of 25 PageID #: 166




  individually liable under the TCPA, which does not expressly provide for disregarding the

  corporate form to hold officers and employees personally liable. As Plaintiff has failed to allege

  which of the named Defendants initiated the calls at issue or otherwise present any sufficient fact

  to demonstrate Renny and/or Finneran's direct involvement in any of the allegedly unlawful phone

  calls made to Plaintiff's cell phones, the Complaint fails to state a claim against Renny and

  Finneran for which relief may be granted and, as such, must be dismissed pursuant to Fed. R. Civ.

  P. 12(b)(6). Furthermore, for these very same reasons, Plaintiff's claims under the Texas Business

  and Commerce Code § 305.053 and 47 C.F.R. § 64.1200(d) similarly fail as a matter of law and

  must also be dismissed by this Court.

                                             ARGUMENT

         A. Legal Standard

             1. Rule 12(b)(2)

         A case must be dismissed pursuant to Rule 12(b)(2) for lack of personal jurisdiction when

  the plaintiff fails to plead sufficient facts to support a reasonable inference that the defendant can

  be subjected to jurisdiction within the state. See Cunningham v. CRC Conglomerate LLC, 359 F.

  Supp. 3d 471, 476 (E.D. Tex. 2019) ("after a non-resident defendant files a motion to dismiss for

  lack of personal jurisdiction, it is the plaintiffs burden to establish that in personam jurisdiction

  exists") (internal citations omitted). To satisfy this burden, a plaintiff must "present sufficient

  facts to make out only a prima facie case supporting jurisdiction,' if [the] court rules on [the]

 motion without an evidentiary hearing." Lahman v. Nationwide Provider Sols., No. 4:17-CV-

  00305, 2018 U.S. Dist. LEXIS 101757, at *4 (E.D. Tex. June 19, 2018). When considering a

 motion to dismiss, allegations in a plaintiff's complaint are taken as true except to the extent they

 are contradicted by the defendant's affidavits. Id. (citing Int'l Truck & Engine Corp. v. Quintana,




                                                    4
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 10 of 25 PageID #: 167




  259 F. Supp. 2d 553, 557 (N.D. Tex. 2003). Although the Court views the allegations presented

  in the light most favorable to plaintiff, the plaintiff still bears the burden of establishing the Court's

  personal jurisdiction and must do so by a preponderance of the evidence. See Walk Haydel &

  Associates, Inc. v. Coastal Power Production Co., 517 F. 3d 235, 241-42 (5th Cir. 2008) (citing

  Brown v. Slenker, 220 F. 3d 411, 419 (5th Cir. 2000)).

          Moreover, in seeking to establish personal jurisdiction over an individual defendant, such

  as here, a plaintiff may not rest on conclusory allegations alone, but must allege facts which

  connect a defendant's actions to the forum state. See Lander v. Larocque, No. 4:18-CV-00811-

  ALM-CAN, 2019 U.S. Dist. LEXIS 212460, at *13 (E.D. Tex. Nov. 6, 2019) (holding that a

  plaintiff cannot meet his burden unless he provides facts connecting defendant's actions to the

  forum). If the defendant's affidavits directly contradict the plaintiffs jurisdictional allegations,

  the court must determine whether the plaintiff has established that a prima facie case of personal

  jurisdiction exists over the individual defendants. See Cunningham v. Local Lighthouse Corp.,

  2017 WL 4053759, at *4 (M.D. Tenn. 2017); see also Bullion v. Gillespie, 895 F. 2d 213,216-17

  (5th Cir. 1990).

             2. Rule 12(b)(6)

          Dismissal under Rule 12(b)(6) is appropriate when a plaintiff fails to state a cognizable

  legal theory or allege enough plausible facts to support the claim stated. Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009). "A claim has facial plausibility when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged." Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). If the "complaint

  pleads facts that are 'merely consistent with' a defendant's liability, it 'stops short of the line

  between possibility and plausibility of entitlement to relief.' Id. (citations omitted). While

  detailed factual allegations are not necessary, "a plaintiffs obligation to provide the 'grounds' of


                                                     5
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 11 of 25 PageID #: 168




  his 'entitlement to relief' requires more than labels and conclusions, and formulaic recitation of

  the elements of a cause of action will not do." Twombly, 550 U.S. at 555. When the allegations

  in a complaint are not found to plausibly raise a claim of entitlement to relief the complaint

  should be dismissed for failing to state a claim. Id. at 558. A court may not assume that a plaintiff

  can prove facts that he has not alleged or that defendants have violated laws in ways that the

  plaintiff had not alleged. See Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of

  Carpenters, 459 U.S. 519, 526 (1983); see also Johnson v. Verhaeghe, 2014 WL 12586754, at *4

  (W.D. Tex. 2014). Where a complaint pleads facts that are "merely consistent with a defendant's

  liability," the complaint stops short of the line between possibility and plausibility of entitlement

  to relief. See Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)).

              B. Plaintiff's Complaint Is Required To Be Dismissed As A Shotgun Pleading

          Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a 'short and plain

  statement of the claim showing that the pleader is entitled to relief" Iqbal, 556 U.S. at 677-78.

  "Mlle pleading standard Rule 8 announces does not require 'detailed factual allegations,' but it

  demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at 678

  (citing Twombly, 550 U.S. at 555). "Threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice" in meeting the standard required by Rule

  8. Ið

          Likewise, courts have uniformly condemned the use of "shotgun pleadings," such as

  Plaintiff's Complaint here, for failing to meet the "short and plain statement" requirement

  contemplated by Rule 8. See Moore v. Carrington Mortgage Services, LLC, 2018 WL 38853711,

  at *3 (N.D. Tex. 2018) (citing Iqbal, 556 U.S. at 679). When a complaint lacks sufficient facts to

  support an inference that a defendant is response for a particular harm to the plaintiff, such pleading

  constitutes an improper "shotgun pleading." See Lowe v. Dallas Police Dep'4 No. 3:17-cv-704-


                                                    6
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 12 of 25 PageID #: 169




  G-BN, 2017 WL 4863076, at *9 (N.D. Tex. 2017). While the term "shotgun pleading' is not

  specifically defined, court have routinely found that where a complaint contains several counts,

  each of which incorporates by reference the allegations of its predecessor counts, and leads to a

  situation where most of the counts contain irrelevant factual allegations and legal conclusions,

  such a pleading is an improper "shotgun pleading' and is subject to dismissal under Rule 12(b)(6)

  for failing to state a claim that is plausible on its face. Id.; see also S. Leasing Partners, Ltd. v.

  McMullan, 801 F. 2d 783, 788 (5th Cir. 1986) (finding that when "the pleader heedlessly throws

  a little bit of everything into his complaint and hopes that something will stick," such complaint is

  subject to dismissal pursuant to Rule 12(b)(6)). Shotgun pleadings make it "virtually impossible

  to know which allegations of fact are intended to support which claim(s) for relief." Anderson v.

  Dist. Bd. of Trs. of Cent. Fla. Cnty. Coll., 77 F.3d 364, 366 (11th Cir.1996). It is not sufficient for

  a plaintiff to merely attach labels and legal conclusions to no facts unique to a specific claim of

  the complaint; rather, a plaintiff must allege sufficient facts to support that he is entitled to relief.

  See Twombly, 550 U.S. at 556.

          Here, Plaintiff's Complaint provides a textbook example of the type of pleading courts

  have uniformly rebuked and dismissed as a "shotgun pleading." Indeed, not only does Plaintiff

  impermissibly lump all of the Defendants together in the Complaint, and conclusory allege

  collective wrongdoing by the Defendants as a group, Plaintiff also improperly incorporates by

  reference each and every allegation pled into each count of the Complaint, thereby converting the

  Complaint into a prohibited pleading that is required to be summarily dismissed. See Hinojosa v.

  Livingston, 807 F. 3d 657, 684 (5th Cir. 2015) ("When the plaintiffs complaint uses blanket terms

  covering all the defendants, by lumping them together or calling them collectively [Defendants],

  these allegations are properly disregarded unless the reference to [particular defendants] can be




                                                     7
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 13 of 25 PageID #: 170




  clearly inferred") (citing Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1323 & n.14

  (11th Cir. 2015)) (describing a shotgun pleading as a "sin" consisting of asserting multiple claims

  against multiple defendants without specifying which of the defendants are responsible for which

  acts or omissions).

          Moreover, Plaintiffs Complaint is also subject to dismissal as a "shotgun pleading"

  because the Complaint lacks sufficient facts to support an inference that any Defendant (let alone

  Renny or Finneran) is responsible for any of the particular harms purportedly suffered by Plaintiff.

  District Courts have universally held that dismissal of a conclusory "lump" pleading, similar to

  Plaintiffs Complaint here, is appropriate because such pleadings are insufficiently pled and should

  be disregarded accordingly. See Reese v. Marketron Broad. Sols., LLC, CIVIL ACTION NO. 17-

  9772 SECTION "R" (1), 2018 U.S. Dist. LEXIS 803, at *4 (E.D. La. Jan. 3, 2018) (dismissing

  plaintiffs claim because "it rests on conclusory allegations of collective wrongdoing . . . .

  direct[ing] its allegations towards 'defendants' as a group without explaining any particular

  defendant's involvement"). Moreover, because the notice pleading requirement of the Federal

  Rules of Civil Procedure entitles "[e]ach defendant. . . to know what he or she did that is asserted

  to be wrongful,' allegations based on 'a theory of collective responsibility' cannot withstand a

  motion to dismiss." Id. (citing Bank of Am., NA. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013))

  (alterations in original).

          Accordingly, because Plaintiffs Complaint constitutes an improper "shotgun pleading,"

  Plaintiff has failed to meet the pleading requirements set forth by Rule 8 and, as such, the

  Complaint must be dismissed by this Court as a matter of law.




                                                   8
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 14 of 25 PageID #: 171




              C. Dismissal Of The Complaint Is Required Because The Court Lacks Personal
                 Jurisdiction Over Renny And Finneran

          A court may exercise personal jurisdiction over nonresident defendants like Renny and

  Finneran only to the extent permitted by the long-arm statute of the forum state and by the Due

  Process Clause. See Hudnall v. State Bar of Ga., EP-15-CV-364-KC, 2016 U.S. Dist. LEXIS

  79663, at *6 (W.D. Tex. June 18, 2016) (quoting Clemens v. McNamee, 615 F.3d 374, 378 (5th

  Cir. 2010)). Texas' long-arm statute extends to the limits of due process, thereby limiting the

  court's inquiry as to whether exercising personal jurisdiction over the defendant offends due

  process. Id. (citing Pervasive Software, Inc. v. Lexware GmbH & Co. KG, 688 F. 3d 214, 220

  (5th Cir. 2012). Under this standard, the relevant inquiry is whether the "(1) defendant has

  purposefully availed [it]self of the benefits and protections of the forum state by establishing

  minimum contacts with the forum state and (2) the exercise of jurisdiction over that defendant

  does not offend traditional notions of fair play and substantial justice." Clemens, 615 F.3d at 378

  (citing Revell v. Lidov, 317 F. 3d 467, 470 (5th Cir. 2002)).

         Jurisdiction over a defendant can be established through "general or specific jurisdiction."

  Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414-15 (1984). "Minimum

  contacts' can give rise to either specific jurisdiction or general jurisdiction." Sangha v. Navig8

  Shipmanagement Private Ltd., 882 F.3d 96, 101 (5th Cir. 2018) (citing Lewis v. Fresne, 252 F. 3d

  352, 358 (5th Cir. 2001)). General jurisdiction may be exercised over a defendant only "when [its]

  affiliations with the State are so 'continuous and systematic' as to render [it] essentially at home

  in the forum State." Id. (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.

  915, 919 (2011)). In contrast, specific jurisdiction is appropriate "when a nonresident defendant

  has purposefully directed its activities at the forum state and the litigation results from alleged




                                                   9
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 15 of 25 PageID #: 172




   injuries that arise out of or relate to those activities." Head v. Las Vegas Sands, LLC, 760 F. App'x

   281, 284 (5th Cir. 2019) (quoting Sangha, 882 F.3d at 101).

          1. This Court Lacks General Jurisdiction Over Renny And Finneran

          Neither Renny nor Finneran are "at home" in Texas to permit this Court to exercise general

  jurisdiction over either of them. In order for the Court to exercise general jurisdiction over a

  defendant, the defendant's "affiliations with the State [must be] so 'continuous and systematic' as

  to render [it] essentially at home in the forum State." Sangha 882 F.3d at 101 (quoting Goodyear,

   564 U.S. at 919). "For an individual, the paradigm forum for the existence of general jurisdiction

  is the individual's domicile." Cunningham v. CRC Conglomerate LLC, 359 F. Supp. 3d 471,478

  (E.D. Tex. 2019) (quoting Arrow Elecs., Inc. v. Fireracker, LLC, No. 4:17-CV-00895, 2018 U.S.

  Dist. LEXIS 61795, at *2 (E.D. Tex. Apr. 12, 2018)). Whereas, the paradigm all-purpose forums

  where a corporation is amenable to general jurisdiction are its place of incorporation and its

  principal place of business. See Monkton Ins. Servs. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014)

  (citing Daimler AG v. Bauman, 571U .S.117, 126-27 (2014)).

          Here, it is evident from the respective Declarations submitted by Renny and Finneran

  respectively, that not only did neither purposefully avail themselves of the benefits and protections

  of Texas, they both likewise had no contacts whatsoever with the State of Texas. True and correct

  copies of the declarations signed by Defendants Renny ("Renny Decl.") and Finneran ("Finneran

  Decl.") are attached hereto as Exhibits "1" and "2," respectively. First, both Renny and Finneran

  are both residents of Florida. Renny Decl. If 2; Finneran Decl. 11 2. Neither has any business,

  financial or personal connections to Texas, nor have either ever lived in, maintained a mailing

  address in, or traveled to the State of Texas. Renny Decl. '[[ 3; Finneran Decl. ¶ 3. Moreover,

  neither Renny, Finneran, Assured Auto, nor National Auto made any alleged robocalls to Plaintiff




                                                   10
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 16 of 25 PageID #: 173




  that serve as alleged the basis for this Complaint. Renny Decl. IN 4,6; Finneran Decl. ifT 4,6.

  Similarly, neither Renny nor Finneran had any role in making any of the alleged Calls to Plaintiff,

  nor did either Renny or Finneran direct anyone to make any of the Calls or have knowledge

  regarding the Calls at the time they were allegedly made to Plaintiff. Renny Decl. IT 5; Finneran

  Decl. IT 5. Therefore, as individuals domiciled in Florida, with no business or personal contacts

  with Texas, there is no basis for general jurisdiction over Renny or Finneran. See Walden v. Fiore,

  571 U.S. 277, 283 n.6 (2014)) (explaining that general jurisdiction "permits a court to assert

  jurisdiction over a defendant based on a forum connection unrelated to the underlying suit (e.g.

  domicile))."

                  2. The Court Similarly Lacks Specific Jurisdiction Over Renny And
                      Finneran

          Absent a showing of general jurisdiction, Plaintiff must establish that specific jurisdiction

  exists over Renny and Finneran. Specific jurisdiction over a non-resident defendant exists where:

  (1) the "defendant has minimum contacts with the forum state, i.e.,. . . it [has] purposely directed

  its activities toward the forum state or purposefully availed itself of the privileges of conducting

  activities there; (2) . . . the plaintiffs cause of action arises out of or results from the defendant's

  forum-related contacts; and (3) . . . the exercise of personal jurisdiction is fair and reasonable."

  Alexander v. Greenwood Hall, Inc., NO. 4:18-CV-04540, 2019 U.S. Dist. LEXIS 113956, at *32

  (S.D. Tex. July 8, 2019) (citing McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009)). The

  ultimate question is "whether there was 'some act by which the defendant purposefully avail[ed]

  [himself] of the privilege of conducting activities within the forum State, thus invoking the benefits

  and protections of its laws.' " Goodyear, 564 U.S. at 924 (citing Hanson v. Denckla, 357 U.S. 235,

  253 (1958)). If the defendant committed at least one act in the forum state substantially related to




                                                    11
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 17 of 25 PageID #: 174




  the suit, it is enough to support specific jurisdiction. See Moncrief Oil Int'l v. 0A0 Gazprom, 481

  F. .3d 309, 311 (5th Cir. 2007).

          The Fifth Circuit has established a three-step analysis for determining if specific

  jurisdiction exists: (1) whether the defendant has minimum contacts with the forum state, i.e.,

  whether it purposely directed its activities toward the forum state or purposefully availed itself of

  the privileges of conducting activities there; (2) whether the plaintiffs cause of action arises out of

  or results from the defendant's forum-related contacts; and (3) whether the exercise of personal

  jurisdiction is fair and reasonable. See Monkton Ins. Services, Ltd. v. Rittner, 768 F.3d 429, 432

  (5th Cir. 2014) (citing Seiferth v. Helicopteros Atuneros, Inc., 472 F. 3d 266, 271 (5th Cir. 2006)).

  Under this analysis, the plaintiff bears the burden of satisfying the first two prongs; if the plaintiff

  is successful, the burden shifts to the defendant to show that exercising jurisdiction would be unfair

  or unreasonable.     See Zoch v. Daimler, 2017 U.S. Dist. LEXIS 169240 at *10 (emphasis

  added) (citing Seiferth, 472 F.3d at 271).

          The "purposeful availment requirement ensures that a defendant will not be haled into a

  jurisdiction solely as the result of random, fortuitous, or attenuated contacts or of the unilateral

  activity of another party or a third person." Burger King v. Rudzewicz, 471 U.S. 462, 475 (1985).

  As the Supreme Court has recently emphasized, "[f]or a State to exercise jurisdiction consistent

  with due process, that relationship must arise out of contacts that the 'defendant himself' creates

  with the forum, and must be analyzed with regard to the defendant's contacts with the forum itself,

  not with persons residing there []. The plaintiff cannot be the only link between the defendant and

  the forum." Walden, 571 U.S. at 285-86 (emphasis added) (citing Burger King, 471 U.S. at 475).

         The first two prongs of the test for specific jurisdiction simply cannot be met here, as Renny

  nor Finneran has any connection to the alleged calls made to Plaintiff's cell phones to warrant




                                                    12
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 18 of 25 PageID #: 175




  finding a connection to this forum with regards to the allegations giving rise to this case. Indeed,

  as stated above, neither Renny nor Finneran. In support of specific jurisdiction, Plaintiff alleges

  in the Complaint, without providing any set of facts to plausibly support such a finding with respect

  to Renny or Finneran that the calls at issue were "sent by or on behalf of all the Defendants in this

  Complaint." Compl.     II   12. Yet, Renny and Finneran both unequivocally testify in their

  Declarations that neither they, Assured Auto, nor National Auto made any alleged robocalls to

  Plaintiff, nor did Renny or Finneran direct anyone or have any role in connection with the Calls to

  Plaintiff. Renny Decl. in 4-6; Finneran Decl. ¶J 4-6. Furthermore, even assuming arguendo that

  personal jurisdiction applies to Assured Auto and/or National Auto, Renny and Finneran's status

  as former officers of Assured Auto and National Auto is insufficient to establish minimum contacts

  sufficient to meet due process requirements. Indeed,

                 Nile mere fact that a corporation is subject to local jurisdiction does
                 not necessarily mean its nonresident officers, directors, agents, and
                 employees are suable locally as well. For jurisdictional purposes, the
                 acts of corporate officers and directors in their official capacities are
                 the acts of the corporation exclusively and are thus not material for
                 purposes of establishing minimum contacts as to the individuals.
  Affordable Healthcare, LLC v. Protus IP Sols., Inc., Case No. 4:08CV502 RWS, 2009 U.S. Dist.

  LEXIS 23723, at *8-9 (E.D. Mo. Mar. 20, 2009) (quoting Colt Studio, Inc. v. Badpuppy Enter., 75

  F. Supp. 2d 1104, 1111 (C.D. Cal. 1999)).

         Thus, this Court lacks specific jurisdiction over Renny and Finneran because there were no

  contacts with Texas by either Renny or Finneran out of which the cause of action arises. As such,

  Plaintiff's Complaint must be dismissed.

         3. Asserting Personal Jurisdiction Over Renny And Finneran Would Offend The
             Notions of Fair Play and Substantial Justice

         Only when the Court finds minimum contacts with the forum exist does it need to

  determine whether the exercise of personal jurisdiction over Renny or Finneran would comply




                                                    13
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 19 of 25 PageID #: 176




  with the traditional notions of fair play and substantial justice. See Matheson Tr-Gas, Inc. v.

  FlexTM, Inc., No. 4:18-CV-0248, 2018 U.S. Dist. LEXIS 87195, at *8 (S.D. Tex. May 24, 2018)

  ("In addition to minimum contacts, due process requires the exercise of personal jurisdiction to

  comply with traditional notions of fair play and substantial justice." (quoting Dejoria v. Maghreb

  Petroleum ExpL, S.A., 804 F. 3d 373, 388 (5th Cir. 2015)). In order to comply with the notions of

  fair play and substantial justice, "[t]he relationship between the defendant and the forum state must

  be such that it is reasonable to require the [company] to defend the particular suit." Hargrove v.

  Underwriters at Lloyd's, 937 F. Supp. 595, 606 (S.D. Tex. 1996) (citing World-Wide Volkswagen

  Corp. v. Woodson, 444 U.S. 286, 292 (1980)).

         As established above, neither Renny nor Finneran have a relationship with Texas in relation

  to this matter that would make it reasonable for them to defend a lawsuit in this forum. Neither

  Renny, Finneran, Assured Auto nor National Auto made or had any involvement in making the

  Calls to Plaintiff nor can Assured Auto or National Auto's personal jurisdiction be otherwise

  imputed onto Renny or Finneran. Renny Decl. IN 4-6; Finneran Decl. IN 4-6. Renny and Finneran

  are both residents of Florida with absolutely no ties or contacts to the State of Texas. Renny Decl.

  ifT 2-3; Finneran Decl. In 2-3. To be subjected to litigation in a state with which neither Renny
  nor Finneran has any connection would be unduly burdensome and offensive to the notions of fair

  play. As such, dismissal of the Complaint is warranted as to Renny and Finneran.

         4. Renny And Finneran Should Be Dismissed Because the TCPA Does Not Provide
             for Personal Liability
  The portion of the TCPA at issue states:
                 (1) It shall be unlawful for any person . . . (A) to make any call (other than a call
                 made for emergency purposes or made with the prior express consent of
                 the called party) using. . . an artificial or prerecorded voice
                 (iii) to any telephone
                 number assigned to a paging service, cellular telephone service,
                 specialized mobile radio service, or other radio common carrier



                                                   14
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 20 of 25 PageID #: 177




                  service, or any service for which the called party is charged for the call,
                  unless such call is made solely to collect a debt owed to or guaranteed by
                  the United States[.]

  U.S.C. § 227(b)(1)(A)(iii). Yet, "individuals ordinarily are shielded from personal liability

  when they do business in a corporate form, and. . . it should not lightly be inferred that Congress

  intended to disregard this shield." City Select Auto Sales Inc. v. David Randall Assocs., 885 F.3d

  154, 159 (3d Cir. 2018) (quoting Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1313

  (11th Cir. 2013)). When drafting the TCPA, Congress did not expressly impose personal-

  participation liability to set aside the limited liability protections of the corporate form. See id. at

  161 (observing that "Congress has demonstrated in many statutes that it 'knows how to impose'

  personal-participation liability 'when it chooses to do so' and so the argument that Congressional

  silence indicates an intent to do so here [in the TCPA] is a weak one at best." (quoting Cent.

  Bank of Denver, NA. v. First Interstate Bank of Denver, NA., 511 U.S. 164, 176-77 (1994))); see

  also Hammann v. 1-800 Ideas.com, Inc., 455 F. Supp. 2d 942, 960-61 (D. Minn. 2006) ("The Court

  finds that the context of the common carrier regulations provided for in 47 U.S.C. §§ 201- does

  not support Plaintiffs interpretation of a 'person' which would extend liability beyond an

  individual 'engaged as a common carrier for hire' and impose liability on the employees

  and/or officers of such common carriers who have only engaged in such conduct through and for

  a corporation."). Indeed, "statutory silence' as to any common-law personal liability "means

  there is none." City Select Auto Sales Inc., 885 F.3d at 161 (quoting Boim v. Holy Land Found.

  for Relief and Dev., 549 F.3d 685, 689 (7th Cir. 2008) (en banc) (Posner, J.)).

         As such, the Court should decline Plaintiffs invitation to simply set aside the corporate

  form and impose personal liability on Renny and Finneran where the TCPA does expressly allow

  the Court to set aside the corporate form and impose such liability.




                                                    15
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 21 of 25 PageID #: 178




          Moreover, "an officer may be personally liable under the TCPA if he had direct, personal

  participation in or personally authorized the conduct found to have violated the statute and was not

  merely tangentially involved." Cunningham v. Prof'l Educ. Inst., Inc., NO. 4:17-cv-00894-ALM-

  CAN, 2018 U.S. Dist. LEXIS 215107, at *11 (E.D. Tex. Nov. 5, 2018) (quoting Texas v. Am.

  Blastfax, Inc., 164 F. Supp. 2d 892, 898 (W.D. Tex. 2001)). "However, merely naming a corporate

  officer as being liable for the actions of the corporation due to this employment status is insufficient

  for the officer to be held jointly and severally liable under the TCPA." Id. Thus, in order for

  Renny or Finneran to be held liable individually, Plaintiff must have alleged or otherwise shown,

  but failed to do so, that Renny or Finneran actually participated in the TCPA violation or show

  that they sufficiently controlled the policies and practices to be the driving force behind the TCPA

  violations. See Prof'l Educ., 2018 U.S. Dist. LEXIS 215107, at *12.

         Here, similar to Plaintiff's allegations in Prof'l Educ., Plaintiff has failed to allege anything

  outside of the "lump" pleadings that either Renny or Finneran directly participated in making any

  of the calls at issue. In Prof'l Educ., the court determined that more specific allegations as to

  individual liability under the TCPA than what Plaintiff alleges here in the Complaint, is

  insufficient. Specifically, in Prof'l Educ., Plaintiff alleged in his second amended complaint that:

                 The Plaintiff alleges direct, vicarious, joint, and sever liability for
                 the listed corporations. Additionally, the officers of the corporations
                 have a direct role in the illegal conduct, authorizing it and ratifying
                 the illegal telephone calls. The officers of each and every listed
                 corporation had direct, personal conduct in authorizing the
                 telephone calls or oversaw and directed the telemarketing efforts for
                 which their corporations benefitted. The officers set company policy
                 and directed the marketing efforts of the respective companies.

  Id. at *14. The Prof'l Educ. court determined Plaintiff's allegations in his second amended

  complaint to be insufficient for purposes of imposing personal liability against the individual

  defendants under the TCPA, stating that "Plaintiff does not allege that [individual defendants]



                                                    16
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 22 of 25 PageID #: 179




  made any of the violating calls, how they had authority to direct any such calls, and/or otherwise

  indicate how they had any personal involvement whatsoever in the violative phone calls made to

  Plaintiff's cellular phone." Id. Similarly here, Plaintiff fails to allege that (1) Renny or Finneran

  personally authorized any of the calls at issue, (2) any specific action was taken by Renny or

  Finneran, (3) what authority Renny or Finneran had to direct such calls, or (4) Renny or Finneran

  participated in the calls at issue. Put more simply, in like fashion to the Prof'l Educ. court's

  determination concerning the sufficiency of Plaintiff's allegations there, Plaintiff's conclusory

  allegations here are likewise not sufficient enough to survive a motion to dismiss brought pursuant

  to Rule 12(b)(6). Absent such allegations, Plaintiff cannot maintain this action against Renny or

  Finneran in their individual capacities and, as such, the Complaint must be dismissed as to them

  with prejudice.

          5. Plaintiff Fails To State A Claim For Violation Of 47 C.F.R. § 64.1200(d)

          Plaintiff also conclusory alleges that he is entitled to a monetary award for Defendants'

  alleged violations of 47 C.F.R. § 64.1200(d), including failure to maintain a do-not-call list, failure

  to provide proper training, and failure to identify the name of the individual caller, and the contact

  information of the entity on whose behalf the call is made. Compl. IN 7-9.

         This claim similarly fails as a matter of law because Plaintiff fails to specifically allege that

  either Renny or Finneran initiated any of the subject calls. As § 64.1200(d) is only applicable to

  entitled that "initiate any call for telemarketing purposes to a residential telephone subscriber,"

  Plaintiff has failed to establish that the requirements of § 64.1200(d) are made applicable to either

  Renny or Finneran.

         Additionally, this Court has found that the private right of action created by § 227(c)(5) for

  a violation of § 64.1200(d) is "limited to redress for violations of the regulations that concern




                                                    17
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 23 of 25 PageID #: 180




  residential telephone subscribers." Cunningham v. Politi, No. 4:18-CV-00362-ALM-CAN, 2019

  U.S. Dist. LEXIS 102449, at *15 (E.D. Tex. Apr. 30, 2019) (same) (Nowak, J.), report and

  recommendation adopted, No. 4:18-CV-362, 2019 U.S. Dist. LEXIS 102050 (E.D. Tex. June 19,

  2019). Likewise, district courts have repeatedly dismissed Plaintiff's claims under § 227(c)(5),

  finding that such section "does not encompass cellular telephones." Id 2

          Here, Plaintiff alleges that the calls at issue were placed to 2 of his cellular phone numbers.

  Compl. 1131. However, this Court has previously found that Plaintiffs use of his cellular phone

  "for personal, family, and household" purposes does not turn his cellular phone into a residential

  telephone. See, e.g. Politi, 2019 U.S. Dist. LEXIS 102449, at *4 (collecting cases, finding that "the

  TCPA differentiates between calls made to cellular and residential lines") (quoting Bates v. IC.

  Sys., Inc., No. 09-CV-103A, 2009 WL 3459740, at *1 (W.D.N.Y. Oct. 19, 2009)). Thus, because

  Plaintiff does not allege that either Renny or Finneran initiated calls to this residential phone line,

  this cause of action fails as a matter of law.

          Last, Plaintiffs claim for violation of § 64.1200(d) must be dismissed by this Court

  because Plaintiff fails to allege an actual violation thereunder. In Politi, this Court found that

  because Plaintiff did not allege that he requested the defendants to stop calling him or to put him

  on a specific company do-not-call list, nor requested a copy of the defendants do-not-call

  procedures "[a]t best, it is unclear how the provision was violated." 2019 U.S. Dist. LEXIS

  102449, at *11-12. Similarly here, Plaintiff does not allege he requested any of the defendants to




  2 See also Cunningham v. Air Voice, Inc., CIVIL ACTION NO. 4:19-CV-00096-ALM-CAN, 2020
  U.S. Dist. LEXIS 51585, at *15 (E.D. Tex. Feb. 14, 2020); Cunningham v. Sunshine Consulting
  Group, LLC, No. 3:16-2921, 2018 WL 3496538, at *6 (M.D. Tenn. July 20, 2018); Cunningham
  v. Rapid Capital Funding, LLC, No. 3:16-02629, 2017 WL 3574451, at *3 (M.D. Tenn. July 27,
  2017); Cunningham v. Spectrum Tax Relief LLC, No. 3:16-2283, 2017 WL 3222559, at *7 (M.D.
  Tenn. July 7, 2017).


                                                    18
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 24 of 25 PageID #: 181




  provide a do-not-call policy or training manual, nor alleges he requested the identity of the agent

  and his or hers employer's contact information. Rather, Plaintiff simply parrots the language of

  the TCPA by alleging in conclusory fashion that "Defendants and/or their affiliates or agents"

  violated multiple provisions of § 64.1200(d). Compl.       if 7. Accordingly, because Plaintiff has
  failed to allege any set of facts to support these conclusions against Renny or Finneran, his second

  cause of action fails.

          6. Plaintiff's Claim For Violation Of The Texas Business and Commerce Code §
              305.053 Fails As A Matter Of Law

          Plaintiff conclusory alleges in the Complaint that all of the Defendants and/or their

  affiliates or agents violated § 305.053 of the Texas Business and Commerce Code. Compl. '[( 12.

  Under Section 305.053, a "person who receives a communication that violated 47 U.S.C. §

  227...may bring an action in [Texas] against the person who originates the communication." TEX.

  BUS. & COM. § 305.053. However, where a plaintiff's underlying TCPA claims fail, such as

  here, his claims for violations of § 305.053 must likewise fail. See Politi, 2019 U.S. Dist. LEXIS

  102449, at *8. Thus, because Plaintiff's TCPA claims fail, so to must his claims against Renny

  and Finneran for violation of § 305.053.

                                             CONCLUSION

         For the reasons set forth above, Defendants Renny and Finneran respectfully move this

  Court to enter an Order dismissing Plaintiff Craig Cunningham's Complaint for lack of personal

  jurisdiction, failure to state a claim, and for such further relief as this Court may deem proper.




                                                   19
Case 4:20-cv-00141-RWS-KPJ Document 28 Filed 06/11/20 Page 25 of 25 PageID #: 182




   Dated: June 11, 2020                          Respectfully submitted,

                                                Isl Jason S. Weiss
                                               Jason S. Weiss
                                               WEISS LAW GROUP
                                               5531 North University Drive, Suite 103
                                               Coral Springs, FL 33067
                                               Tel: 954-573-2800
                                               Fax: 954-573-2798
                                               Email: jason(&_ jswlawyer.com
                                               Counsel for Defendants GUSTAV RENNY and
                                               WILLIAM FINNERAN
                                               Tel: (954) 573-2800
                                               Fax: (954) 573-2798



                                  CERTIFICATE OF SERVICE
         I hereby certify that on this 11th day of June, 2020, I caused a copy of the foregoing

  document to be served via ECF on all parties entitled to receive notice.
                                                 Isl     Jason S. Weiss
                                                        Jason S. Weiss




                                                  20
